DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Machida et al. (US 20180124335).
Re claim 1: Machida teaches an imaging system including an image sensor with an array of imaging pixels (20) and processing circuitry (fig. 1, 5, 6, 7, 8, 29, 32, 35 and 52), each imaging pixel comprising: a first photodiode (PD1) with a first sensitivity (high sensitivity) to incident light (paragraph 187 and 188, PD2 is low sensitivity, PD1 high sensitivity); a second photodiode (PD2) with a second sensitivity (low sensitivity) to incident light (paragraph 187, PD2 is low sensitivity, PD1 high sensitivity), wherein the second sensitivity (low sensitivity) is less than the first sensitivity (high sensitivity) (paragraphs 187 and 188); a charge storage region (FD); a bias voltage supply terminal (VDD); a first transistor (22, TG2) interposed between the second photodiode (PD2) and 
Re claim 16: Machida teaches a method of operating imaging pixel in an image sensor (fig. 1, 5, 6, 7, 8, 29, 32, 35 and 52), wherein the imaging pixel (20) includes a photodiode (112/PD2), a charge storage region (118), a first transfer transistor (116/TG1) coupled between the photodiode (112/PD2) and the charge storage region (118), a floating diffusion region (FD), a second transfer transistor (114/SW1) coupled between the charge storage region (118) and the floating diffusion region (FD), and an anti-blooming transistor (119/OFG2) coupled to the photodiode (112/PD2), the method comprising: during an integration time, generating charge with the photodiode (112/PD2) in response to incident light (paragraphs 191-201, 328, see fig. 8); and during the integration time, performing flicker mitigation operations, wherein performing the flicker mitigation operations comprises repeatedly asserting the antiblooming transistor (119/OFG2, SHG) then asserting the first transfer transistor (116/TG2, TG2) in cycles (paragraphs 191-201, 328, see fig. 8), wherein a ratio of a length of time for which the anti-blooming transistor (119/OFG2, SHG) is asserted compared to a length 
Re claim 17: Machida teaches the method, wherein the imaging pixel further comprises an additional photodiode (111/PD1) having a higher sensitivity than the photodiode (112/PD2) (paragraphs 187 and 188), an additional anti-blooming transistor (117/OFG1) coupled to the additional photodiode (111/PD1), a third transfer transistor (113/TG1) coupled between the additional photodiode (111/PD1) and the floating diffusion region (FD), and a source follower transistor (25) having a gate coupled to the floating diffusion region (FD) (see fig. 52 and 5), the method further comprising: during the integration time, generating charge with the additional photodiode in response to the incident light (paragraphs 181-189); and after the integration time, performing a first readout operation, wherein performing the first readout operation comprises sampling a reset level of the floating diffusion region, asserting the second transfer transistor, and sampling a signal level of the floating diffusion region (paragraph 181-189).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 20180124335).
Re claim 2: Machida in figure 5 teaches the second photodiode (PD2); the charge storage region (FD); the bias voltage supply terminal (VDD); the first transistor (22, TG2) interposed between the second photodiode (PD2) and the charge storage region (FD) (see fig. 5); the second transistor (23, SHG) interposed between the second photodiode (PD2) and the bias voltage supply terminal (VDD) (see fig. 5), but does not specifically teach each pixel further comprising: a floating diffusion region; and a third transistor interposed between the charge storage region and the floating diffusion region. Machida in figure 52 teaches a pixel comprising a second photodiode (112, PD2); a charge storage region (118); a bias voltage supply terminal (VDD); a first transistor (116, TG2) interposed between the second photodiode (112, PD2) and the charge storage region (118) (see fig. 52); a second transistor (119, OFG2) interposed between the second photodiode (112, PD2) and the bias voltage supply terminal (VDD) (see fig. 52); a floating diffusion region (FD); and a third transistor (114, SW1) interposed between the charge storage region (118) and the floating diffusion region (FD) (see fig. 52). It would have been obvious to one of ordinary skill in the art at the time the invention was filed would have further included a third transistor and a floating diffusion similar to Machida in figure 52 with the circuit of figure 5 in order to compensate for brightness of an object or scene providing for improved dynamic range and sensitivity of the pixel and higher quality image formation.
Re claim 3: Machida figure 5 as modified by Machida figure 52 teaches the imaging system, each imaging pixel further comprising: a fourth transistor (21/TG1, .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 20180124335) in view of Velichko (US 20180115730).
Re claim 4: Machida figure 5 as modified by Machida figure 52 teaches the charge storage region (Machida, fig. 52, 118); the bias voltage supply terminal (Machida, fig. 52, VDD); the first transistor (Machida, fig. 52, 116, TG2) interposed between the second photodiode (Machida, fig. 52, 112, PD2) and the charge storage region (Machida, fig. 52, 118) (Machida, fig. 52, see fig. 52); the second transistor (Machida, fig. 52, 119, OFG2) interposed between the second photodiode (Machida, fig. 52, 112, PD2) and the bias voltage supply terminal (Machida, fig. 52, VDD) (Machida, fig. 52, see fig. 52); the floating diffusion region (Machida, fig. 52, FD); and the third transistor (Machida, fig. 52, 114, SW1) interposed between the charge storage region (Machida, fig. 52, 118) and the floating diffusion region (Machida, fig. 52, FD) (Machida, fig. 52, see fig. 52), but does not specifically teach a dual conversion gain capacitor; and a fifth transistor interposed between the floating diffusion region and the dual conversion gain capacitor. Velichko teaches a pixel (fig. 10), comprising a floating diffusion (FD/64); a dual conversion gain capacitor (66’/CB); and a fifth transistor (68’/DCGB) interposed between the floating diffusion (FD/64) and the dual conversion gain capacitor (66’/CB) (fig. 10). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a dual conversion gain capacitor and fifth transistor similar to Velichko with the pixel of Machida figure 5 as modified by Machida figure 52 in 
Re claim 5: Machida figure 5 as modified by Machida figure 52 and Velichko teaches the imaging system, each imaging pixel further comprising: a source follower transistor (Machida figure 52, 25, Machida figure 5, 25) having a gate terminal coupled to the floating diffusion region (Machida, FD); a row select transistor (Machida, 26) coupled to the source follower transistor (Machida, 25); and a reset transistor (Machida, 24) coupled to the floating diffusion region (Machida, FD, see fig. 5 and 52).
Re claim 6: Machida figure 5 as modified by Machida figure 52 and Velichko teaches the imaging system, each imaging pixel further comprising: a sixth transistor (Machida figure 52, 117/OFG1) interposed between the first photodiode (Machida figure 52, 111/PD1) and the bias voltage supply terminal (Machida figure 52, VDD) (Machida figure 52, see fig. 52).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 20180124335) as modified by Velichko (US 20180115730) as applied to claim 6 above, and further in view of Hseih et al. (US 20160165159).
Re claim 7: Machida figure 5 as modified by Machida figure 52 and Velichko teaches the first photodiode (Machida, PD1, 111/PD1, fig. 5 and 52), the second photodiode (Machida, PD2, 112/PD2, fig. 5 and 52) and the charge storage region (Machida, 118, fig. 5 and 52); and the dual conversion gain capacitor (Velichko, 66’/CB, fig. 10), but does not specifically teach a first semiconductor substrate, wherein the first photodiode, the second photodiode, and the charge storage region are formed in the 
Re claim 8: Machida figure 5 as modified by Machida figure 52, Velichko and Hsieh teaches the imaging system, wherein the first transistor (Machida, TG2, 116TG2), the second transistor (Machida, 23/SHG, 119/OFG2), the third transistor (Machida, 114/SW1), the fourth transistor (Machida, 21/TG1, 113/TG1), and the sixth transistor (Machida, 117/OFG1) are formed in the first semiconductor substrate (Hsieh, 460) and wherein the fifth transistor (Velichko, 68’/DCGB), the floating diffusion region (Machida, FD, Velichko, FD/64), the source follower transistor (Machida, 25), the row select transistor (Machida, 26), and the reset transistor (Machida, 24) are formed in the second semiconductor substrate (Hsieh, 470, paragraph 83) (Machida, fig. 5 and 52, Velichko, fig. 10).
Claims 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 20180124335) in view of Lahav et al. (US 20160286151).
Re claim 9: Machida teaches wherein the processing circuitry (31, 32, 202-206, 211-214) is configured to adjust a ratio of a length of time for which the second transistor (23, SHG) is asserted to a length of time for which the second transistor (23, SHG) is not asserted during the integration time to control dynamic range (paragraphs 191-201, 328, see fig. 8), but does not specifically teach wherein the processing circuitry is configured to adjust the ratio based on received user input. Lahav teaches using user input to control timing of transistor gate control (paragraph 54). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use user input to control similar to Lahav the adjustable ratio of Machida in order for a user to control the desired amount of light to be detected providing for a user friendly design.
Re claim 11: Machida teaches an imaging system having an image sensor (fig. 1, 5, 6, 7, 8, 29, 32, 35 and 52), an input device (paragraph 345, fig. 33, user supplies an input therefore there would be an input device), and processing circuitry (31, 32, 202-206, 211-214), the image sensor having an array of imaging pixels (20), each imaging pixel comprising: a photodiode (112/PD2) (fig. 52); a charge storage region (118); a first transistor (116/TG2) coupled between the photodiode (112/PD2) and the charge storage region (118); a floating diffusion region (FD); a second transistor (114/SW1) coupled between the charge storage region (118) and the floating diffusion region (FD); a bias voltage supply terminal (VDD); a third transistor (119/OFG2, SHG) coupled between the photodiode (112/PD2) and the bias voltage supply terminal (VDD), wherein a shutter cycle in which the third transistor (119/OFG2, SHG, paragraph 482 and 347) is 
Re claim 12: Machida as modified by Lahav teaches the imaging system, each imaging pixel further comprising: an additional photodiode (Machida, 111/PD1); a fourth transistor (Machida, 113/TG1) coupled between the additional photodiode (Machida, 111/PD1) and the floating diffusion region (Machida, FD).
Re claim 13: Machida as modified by Lahav teaches the imaging system, wherein the additional photodiode (Machida, 111/PD1) has a higher sensitivity than the photodiode (Machida, 112/PD2) (Machida, paragraphs 187 and 188).
Re claim 14: Machida as modified by Lahav teaches the imaging system, each imaging pixel further comprising: a fifth transistor (Machida, 117/OFG1) coupled between the additional photodiode (Machida, 111/PD1) and the bias voltage supply terminal (Machida, FD) (Machida, see fig. 52).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 20180124335) in view of Murakami et al. (US 20190306442).
Re claim 10: Machida teaches wherein the processing circuitry (31, 32, 202-206, 211-214) is configured to adjust a ratio of a length of time for which the second transistor (23, SHG) is asserted to a length of time for which the second transistor (23, SHG) is not asserted during the integration time to control dynamic range (paragraphs 191-201, 328, see fig. 8), but does not specifically teach wherein the processing circuitry is configured to adjust the ratio for a given frame based on image data from previous frames. Murakami teaches using a previous frame information in order to control the amount of light detected in a next frame (paragraph 455). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the previous frame information similar to Murakami with the adjustable ratio of Machida in order to ensure the following detection is set for a specific amount of light capture reducing saturation of an image providing for higher quality light capture and image formation.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 20180124335) as modified by Lahav et al. (US 20160286151) as applied to claim 14 above, and further in view of Velichko (US 20180115730).
Re claim 15: Machida as modified by Lahav teaches the imaging system, each imaging pixel further comprising: a source follower transistor (Machida, 25) having a gate terminal coupled to the floating diffusion region (Machida, FD); and a reset transistor (Machida, 24) coupled to the floating diffusion region (Machida, FD, see fig. . 

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 18, the prior art of record individually or in combination fails to teach the method defined in claims 17 and 16 as claimed, more specifically in combination with wherein the imaging pixel further comprises a dual conversion gain capacitor, a dual conversion gain transistor coupled between the floating diffusion region and the dual conversion gain capacitor, and a reset transistor coupled to the floating diffusion region, the method further comprising: after performing the first readout operation, performing a second readout operation, wherein performing the second readout operation comprises sampling a signal level of the floating diffusion region while the dual conversion gain transistor is asserted, asserting the reset transistor, and sampling a reset level of the floating diffusion region.
Claims 19 and 20 are objected to because of their dependency on claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER D BENNETT/Examiner, Art Unit 2878